Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the application filed on 01/11/2021.
Claims 1-16 are pending. 

Examiner’s Note
Please note that Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirely as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over USPN   20220058114 to Ranjan et al. in view of USPN  20050166094 to Blackwell et al.
Per claim 1:
Ranjan discloses:
1. A system (102) for executing a test case, the system (102) comprising: 
a memory (206) (Paragraph [0027] “a memory 226”); 
a processor (202) coupled to the memory (206) (Paragraph [0027] “Computing system 208 includes a processor 214 and a memory 226”), wherein the processor (202) is configured to execute instructions stored in the memory (206) (Paragraph [0009] “instructions executable by one or more computers which, upon execution, cause the one or more computers”) to: 
wherein the test file comprises a test case comprising test data, one or more test steps, and one or more expected results associated with an execution of the test case (Paragraph [0029] “test scenarios may include one or more test cases… the test scenario may have a plurality of test case numbers that each include a plurality of test cases… include text descriptions summarizing the purpose, process, and expected result of test cases”), and 
wherein each test step from the one or more test steps indicates an action to be performed for executing the test case (Paragraph [0029] “Each test case may be include text descriptions summarizing the purpose, process, and expected result of test cases. For example, the text of a test scenario describing a test case may appear as follows: “To validate the insertion of IRS through the E-tradepad and perform Cancel & Reissue In event on the trade””); 
generate one or more tokens by classifying text associated with the one or more test steps (Paragraph [0029] “keyphrase extractor 402 may extract keyphrases from the test scenarios and POS token extractor 404 may extract POS tokens from the test scenarios”), wherein the text is classified based on a processing of the one or more test steps (Paragraph [0029] “Each test case may be include text descriptions summarizing the purpose, process, and expected result of test cases”); 
generate an output template associated with the test case based on analysing the one or more tokens (Paragraph [0035] “Metadata to keyphrase and POS token matcher 502 may match the scenario keyphrases and scenario POS tokens to template metadata corresponding to fields of the selected template(s)… first field set filler 504 may output fully filled template(s)”); and  
execute the test case based on one or more controls associated with the one or more test steps in the output template (Paragraph [0028] “the fully filled template(s) are sent to test execution engine 218 for execution of the test scenario(s)”), wherein the one or more controls are dynamically identified from the output template (Paragraph [0028] “Database filler 224 identifies empty fields in the partially filled template(s) and uses this input, as well as table and field data (provided by template repository 210), to fill the empty fields in the selected template(s). After the empty fields are filled”).

Ranjan does not explicitly disclose receive a test file in a predefined format.
However, Blackwell discloses in an analogous computer system receive a test file in a predefined format (Paragraph [0010] “The test plan is prepared in a specific format that pre-written "utility" scripts use to control the processing of the automated test”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the method of receive a test file in a predefined format as taught by Blackwell into the method of template based testing as taught by Ranjan. The modification would be obvious because of one of ordinary skill in the art would be motivated to add/incorporate the features of receive a test file in a predefined format to provide an efficient an automated test tool which automate roadmaps of relationships between affected test cases in order to more efficiently select test cases needed for proper testing as suggested by Blackwell (paragraph [0017]).
 
Per claim 2:
Ranjan discloses:
2. The system (102) as claimed in claim 1, further configured to capture a current execution result associated with the test case based on the execution of the test case (Paragraph [0028] “this filling operation results in fully filled template(s), the fully filled template(s) are sent to test execution engine 218 for execution of the test scenario(s)”).

Ranjan does not explicitly disclose wherein the current execution result is further compared with the one or more expected results to generate an execution data.
However, Blackwell discloses in an analogous computer system wherein the current execution result is further compared with the one or more expected results to generate an execution data (Paragraph [0052] “storing results of the executed test scripts for later comparison with expected results for the executed test scripts”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the method of wherein the current execution result is further compared with the one or more expected results to generate an execution data taught by Blackwell into the method of template based testing as taught by Ranjan. The modification would be obvious because of one of ordinary skill in the art would be motivated to add/incorporate the features of wherein the current execution result is further compared with the one or more expected results to generate an execution data to provide an efficient an automated test tool which automate roadmaps of relationships between affected test cases in order to more successfully select test cases needed for proper testing as suggested by Blackwell (paragraph [0017]).

Per claim 3:
Ranjan discloses:
3. The system (102) as claimed in claim 1, further configured to generate a summary report, wherein the summary report comprises the execution data, and wherein the execution data indicates one or more executed test cases, one or more succeeded test cases, and one or more failed test cases (Paragraph [0005] “Test scenarios include one or more test cases having text descriptions summarizing the purpose, process, and expected result of test cases”).

Per claim 4:
The rejection of claim 3 is incorporated and further, Ranjan does not explicitly disclose wherein the one or more succeeded test cases may be generated when the current execution result is same as the one or more expected results, and wherein the one or more failed test cases may be generated when the current execution result is different from the one or more expected results.
However, Blackwell discloses in an analogous computer system wherein the one or more succeeded test cases may be generated when the current execution result is same as the one or more expected results (Paragraph [0062] “the computer data signal may include instructions for comparing the output results with the baseline information”), and wherein the one or more failed test cases may be generated when the current execution result is different from the one or more expected results (Paragraph [0062] “computer data signal may include instructions for automatically identifying discrepancies between the output results and the baseline information, and instructions for automatically identifying one or more recommended actions to rectify the discrepancies”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the method of wherein the one or more succeeded test cases may be generated when the current execution result is same as the one or more expected results, and wherein the one or more failed test cases may be generated when the current execution result is different from the one or more expected results taught by Blackwell into the method of template based testing as taught by Ranjan. The modification would be obvious because of one of ordinary skill in the art would be motivated to add/incorporate the features of wherein the one or more succeeded test cases may be generated when the current execution result is same as the one or more expected results, and wherein the one or more failed test cases may be generated when the current execution result is different from the one or more expected results to provide an efficient an automated test tool which automate roadmaps of relationships between affected test cases in order to more successfully select test cases needed for proper testing as suggested by Blackwell (paragraph [0017]).

Per claim 5:
Ranjan discloses:
5. The system (102) as claimed in claim 1, wherein the processing of the one or more test steps is performed using a Natural Language Processing (NLP) technique (Paragraph [0005] “software testing solve the problems discussed above by applying machine learning to perform natural language processing (NLP) to interpret a test scenario to automatically select a testing template”).

Per claim 6:
Ranjan discloses:
6. The system (102) as claimed in claim 1, wherein the analysis of the text is performed using a Machine Learning technique (Paragraph [0005] “software testing solve the problems discussed above by applying machine learning to perform natural language processing (NLP) to interpret a test scenario to automatically select a testing template”).

Per claim 7:
Ranjan discloses:
7. The system (102) as claimed in claim 1, wherein the output template comprises one or more columns, and wherein the one or more columns indicate a test case ID, a test step ID, the one or more controls, a control text, an event, and data associated with each test step (Since this appears to be MARKUSH type language requiring at a minimum just one from the list, Ranjan teaches Paragraph [0036] “Application database filler 224 may include an empty field identifier 604, a database table and column identifier 606, a filter condition and selection criteria extractor 608, an structured query language (SQL), statement generator 610, a database search tool 612, and a second field set filler 614… mandatory field is not identified from the test scenarios, it may be marked or identified as an “Empty Field.” From template repository 210, database table and column identifier 606 may identify the database table and column mapped to each identified empty field”).

Per claim 8:
Ranjan discloses:
8. The system (102) as claimed in claim 1, wherein the execution is performed using an Automation Engine (Paragraph [0006] “a testing tool are not necessary for automatic execution of tests for the same application and testing tool”).

Claims 9-16 is/are the method claim corresponding to apparatus/system claims 1-8 respectively, and rejected under the same rational set forth in connection with the rejection of claims 1-8 respectively, as noted above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Related cited arts:
US 20150294250 A1 discloses A system management tool, with a risk assessment mode enabled, is executed within an execution infrastructure on a management computer system, to manage a target computer system in a production situation. When the execution of the tool reaches a risk segment which raises risk for the target system, a user is informed of at least one action to be executed in the risk segment. If the user agrees, the tool is allowed to execute in an automatic mode until an end of the risk segment is reached. Feedback is obtained from the user regarding safety of the risk segment; and the steps are repeated for a plurality of additional risk segments until the tool is deemed safe for all of the risk segments, after which the tool is transitioned from the risk assessment mode to an automatic mode of operation.

US 20180276110 A1 disclose the present disclosure relates to system(s) and method(s) for assisting a user in application development lifecycle. The system is configured to receive a new use case from a user device and identify a sub-set of development solutions from a set of development solutions, stored in a historical data repository, that are applicable for developing code corresponding to the new use case. Furthermore, the system is configured to receive a set test cases corresponding to each development solution from the historical data repository. Furthermore, the system is configured to generate a problem report and a false failure report based on analysis of the set of test cases. The system is further configured to rank the sub-set of development solutions based on analysis of the problem report and the false failure report. Further, the system is configured to generate a decision template based on the ranking of the sub-set of development solutions.

US 20190005018 A1 disclose a solution for diagnosing problems from logs used in an application development environment. A random sample of log statements is collected. The log statements can be completely unstructured and/or do not conform to any natural language. The log statements are tagged with predefined classifications. A natural language processing (NLP) classifier model is trained utilizing the log statements tagged with the predefined classification. New log statements can be classified into the plurality of predefined classifications utilizing the trained NLP classifier model. From the log statements thus classified, statements having a problem classification can be identified and presented through a dashboard running in a browser. Outputs from the trained NLP classifier model can be provided as input to another trained model for automatically and quickly identifying a type of problem associated with the statements, eliminating a need to manually sift through tens or hundreds of thousands of lines of logs.

Pasareanu, Corina S., et al. "Combining unit-level symbolic execution and system-level concrete execution for testing NASA software." 

Ko, Andrew, and Brad Myers. "Debugging reinvented." 

Necula, George C. "Translation validation for an optimizing compiler." 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Satish Rampuria at (571) 272-3732.  The examiner can normally be reached Monday-Friday between 8:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on (571) 272-3721.  Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 Group receptionist: (571) 272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Satish Rampuria/Primary Examiner, Art Unit 2193